Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responding to application papers dated 11/10/2021.
Claims 1-20 are pending in the application.  
The information disclosure statement filed on 3/23/2022 and 11/10/2021 have been considered.
Note that the specification states that the computer readable storage medium “is not to be construed as being transitory signals per se” at [0098].  Therefore, it is considered to be non-transitory.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11221835. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent anticipates claims 1-20.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5, 11, 12, 15, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by He et al. (US 20170344349, hereafter He).
1. A method, comprising: 
 	accessing multiple execution traces of an application, wherein the multiple execution traces have been collected at a basic block level for first executions of the application with different sets of inputs (He, see at least [0027] collects samples to generate the sample profile data 104, and compiles the program with the sample profile data … each basic block in the control flow; [0029] The block count is based on the counts from the instruction traces. The SPD file 134 is then used in a subsequent profile optimization compilation (compiler 136) of the source code files; [0053] rather it is traced back to the basic block that is associated with its intermediate code representation; [0028] Next, the image file 120 is executed during one or more sample runs 124 using various inputs and outputs hardware instruction traces from each sample run 124. The hardware instruction traces or sample data 126 from the multiple sample runs 124 are collected and formatted into sample profile trace ("SPT") data 130 by collector 128);
 	scoring basic blocks in the multiple execution traces, wherein scores for the basic blocks represent benefits of performing binary slimming at the corresponding basic blocks; and performing runtime binary slimming of the application based on the scores of the basic blocks (He, see at least [0020]  the count associated with the sampled instruction can be added to the block count of its corresponding basic block. The block counts are then used to derive edge counts and identify which areas in the program are more heavily traveled than other less frequently used areas. This information is crucial for the compiler in optimizing the program for faster execution with efficient memory usage; [0030] A weight can be associated with the sample data based on a time the sample data is obtained and a block count may be based on a weighted average of the counts; [0037] The back end compiler 224 then performs various optimizations on the intermediate code representation 210 which may include one or more of the following, without limitation: inlining; code hoisting; dead code elimination; eliminating common sub-expression; loop unrolling; induction variable elimination; reduction in strength; and so forth … Dead code elimination refers to eliminating code that is unreachable or is not executed. Common sub-expression elimination refers to eliminating an expression that was previously computed and where the values of the expression have not changed since the previous computation. Loop unrolling reduces the number of iterations in a loop by replicating the source code of the body of the loop. Induction variable elimination combines multiple induction variables into a single induction variable. Reduction in strength replaces a computationally intensive operation with a less computationally intensive operation).
  	2. The method of claim 1, wherein performing runtime binary slimming of the application comprises removing at least a basic block set as a cutoff point from the application so that at least the basic block set as the cutoff point is not executed (He, see at least [0017] the knowledge of which sections of the program are most heavily executed allows the compiler to optimize the more heavily executed sections than those areas of the program that are used less frequently; [0037] The back end compiler 224 then performs various optimizations on the intermediate code representation 210 which may include one or more of the following, without limitation: inlining; code hoisting; dead code elimination; eliminating common sub-expression; loop unrolling; induction variable elimination; reduction in strength; and so forth … Dead code elimination refers to eliminating code that is unreachable or is not executed; Note that the block that is most heavily executed would have the highest block count, which will be the candidate (i.e. cutoff point)).
 	5. The method of claim 2, wherein the basic block set as a cutoff point is a basic block having been scored with a highest score of multiple basic blocks in the multiple execution traces (He, see at least [0029] The block count is based on the counts from the instruction traces; [0053] rather it is traced back to the basic block that is associated with its intermediate code representation; [0017] the knowledge of which sections of the program are most heavily executed allows the compiler to optimize the more heavily executed sections than those areas of the program that are used less frequently; [0037] dead code elimination; eliminating common sub-expression; loop unrolling; induction variable elimination; reduction in strength; and so forth … Dead code elimination refers to eliminating code that is unreachable or is not executed; Note that the block that is most heavily executed would have the highest block count (ie. highest score), which will be the candidate (i.e. cutoff point)). 
	Per claims 11, 12, 15, they are apparatus versions of claims 1, 2, 5 respectively, and are rejected for the same reasons set forth in connection with the rejection of claims 1, 2, 5 above. 
Per claim 20, it is the product version of claim 1, respectively, and is rejected for the same reasons set forth in connection with the rejection of claim 1 above. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over He in view of  Epstein (US 20160117229).
Per claim 3:
He does not explicitly teach wherein the removing comprises overwriting code in the basic block with one or both of no operation instructions or trap instructions. Epstein teaches wherein the removing comprises overwriting code in the basic block with one or both of no operation instructions or trap instructions (Epstein, see at least,  [0136] the reorganizing comprises reorganizing a plurality of instructions within a particular code segment by any of swapping instruction locations, relocating instructions, or spacing instructions by inserting a randomly selected number of no-operation instructions;  [0160] patching code on the fly, inserting interception traps, and other injections of logic that allow taking control).   It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have combined He’s code optimization with Epstein’s no-op or trap instruction as a replacement to modify He’s optimization method by providing no-op or trap to replace the removed code block of He, with a reasonable expectation of success, since they are analogous art because they are from the same field of endeavor related to code rewriting or optimization.  Combining Epstein’s functionality with that of He results in a system that allows patching code on the fly that allow taking control. The modification would be obvious because one having ordinary skill in the art would be motivated to make this combination to “provide for patching code on the fly, inserting” no-op or “traps and other injections of logic that allow taking control” in replace of particular code portion as taught by Epstein ([0136]; [0160]).
 	Per claim 13, it is an apparatus version of claim 3, respectively, and are rejected for the same reasons set forth in connection with the rejection of claim 3 above. 
 	Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over He in view of Gschwind et al. (US 20150277880, hereafter Gschwind).
Per claim 4 and 14:
He teaches wherein the method further comprises marking basic blocks that will no longer be used after the cutoff point as candidates for removal during the runtime binary slimming; and wherein the removing further comprises removing the basic blocks marked as candidates for removal from the application so that these basic blocks are not executed.  Gschwind teaches marking basic blocks that will no longer be used after the cutoff point as candidates for removal during the runtime binary slimming; and wherein the removing further comprises removing the basic blocks marked as candidates for removal from the application so that these basic blocks are not executed (Gschwind, see at least [0227] cut-over points to transition between optimized and unoptimized code. ..These branches provide suitable cut-over points. In particular, each instruction marked with an address (a_) in the figure indicates a cut-over point that may be used. In one example, the optimizer may gain control at the indicated points by, for instance, placing traps on branches into optimized groups (e.g., a1, a3, and a5), traps on branches between optimized groups).   It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have combined He’s code optimization with Gschwind’s marking code blocks for optimization to modify He’s optimization method by marking blocks that are for optimization including removal of He, with a reasonable expectation of success, since they are analogous art because they are from the same field of endeavor related to code rewriting or optimization.  Combining Gschwind’s functionality with that of He results in a system that provides indications for optimization. The modification would be obvious because one having ordinary skill in the art would be motivated to make this combination to mark each block of code indicating optimization target (Gschwind, see at least [0227] cut-over points to transition between optimized and unoptimized code. ..These branches provide suitable cut-over points. In particular, each instruction marked with an address (a_) in the figure indicates a cut-over point that may be used. In one example, the optimizer may gain control at the indicated points by, for instance, placing traps on branches into optimized groups (e.g., a1, a3, and a5), traps on branches between optimized groups).  
Examiner’s Note
 	The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply.  Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Allowable Subject Matter
Claims 6-10 and 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  While He discloses profile guided optimization compiler utilizing sample profile data having block counts, and Epstein teaches inserting patching instructions for reorganizing code segments and Gschwind teaches setting cut-over points for optimized and unoptimized code, ultimately, the prior arts of record, taken alone or in combination, do not teach the subject matter of claims 6-10 and 16-19.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20190235985 is related to profiling particular runtime aspects of an original binary executable wherein said particular runtime aspects comprise an identifier of a basic block and statically rewriting the original binary executable into a rewritten binary executable;
US 8549498 is related to selecting a trace head based on profile of basic blocks that are executed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INSUN KANG whose telephone number is (571)272-3724.  The examiner can normally be reached on M-F 10 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/INSUN KANG/Primary Examiner, Art Unit 2193